848 F.2d 186Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Calvin SEGERS, Petitioner-Appellant,v.Wayne MOORE, Captain;  Lacy Thornburg, Attorney General ofthe State of North Carolina, Respondents-Appellees.
No. 87-6666.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 13, 1988.Decided:  May 19, 1988.

James Calvin Segers, appellant pro se.
Barry Steven McNeill, Assistant Attorney General, for appellees.
Before DONALD RUSSELL, MURNAGHAN and ERVIN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the magistrate's recommendation discloses that an appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Segers procedurally defaulted the claims raised in his habeas petition by failing to raise them in his first motion for appropriate relief filed in state court.  See N.C.Gen.Stat. Sec. 15A-1419(a)(1);  Murch v. Mottram, 409 U.S. 41, 45 (1972).  He failed to demonstrate "cause and actual prejudice," Engle v. Issac, 456 U.S. 107, 129 (1982), relative to the default.   See Wainwright v. Sykes, 433 U.S. 72, 84 (1977).  Therefore, the district court properly dismissed his habeas petition.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal.  Segers' motion to proceed in forma pauperis on appeal is granted.


2
DISMISSED.